Title: From George Washington to Samuel Huntington, 27 December 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir
          Head Quarters Morris Town 27th Decemr 1779.
        
        I last night received a letter, of which the inclosed is a Copy, from General Wayne, informing me that the second division of the Fleet put to sea yesterday. It is generally imagined that the first division, which sailed the 23d consisted of returning Transports and private Vessels bound to Europe.
        I have reason to expect, in the course of a few days, from a confidential correspondent in New York, a more particular account of the number of troops which have gone, by whom commanded and where destined, than any I have yet obtained. The moment I receive that or any other intelligence which I deem material I shall transmit it to Congress. I have the honor to be with great Respect Yr Excellency’s most obt Servt
        
          Go: Washington
        
        
          P.S. Since writing the foregoing I have received a letter from General Parsons who commands a body of troops advanced towards the sound, in which he mentions that a number of southern Refugees are said to be on board the fleet, among them Governor Martin.
        
      